DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on February 25, 2022.
Claim 1 has been amended and is hereby entered.
Claims 18 – 22 have been added.
Claims 2 and 3 have been previously canceled.
Claims 1 and 4 – 22 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on June 13, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Interpretation
Claims 4, 10 and 11 refer to the fiber bonding ratio uniformity. This is interpreted consistent with [0039] of the specification as published, wherein the uniformity percentage is the difference between the maximum and minimum values of the fiber bonding ratio.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the heat resistant fibers are mainly at least one selected from a list of specific polymers. Applicant points to paragraph [0014] as support for this limitation. Examiner notes that the paragraph cited provides a list of heat resistant fibers, but does not use the word “mainly.” The word “mainly” does not appear in the specification. Additionally, as shown below, it is unclear how the word “mainly” is supposed to limit the claim, and therefore it does not appear that the limitation has support in the specification as originally filed and appears to constitute new matter.
Claims 4 – 20 are rejected as dependent on claim 1.
Claim 18 recites the limitation that a ratio of a thickness of the heat resistant fiber assembly to a fiber length is less than 10%. Applicant points to paragraphs [0025], [0045], and [0057] as support for this limitation. [0046] of the application as filed teaches that the thickness of the fiber assembly with respect to the fiber length is 10% or more, which is the opposite of what is claimed. Paragraph [0046] teaches that this ratio is required to avoid the failure of the fiber assembly due to the falling of the fibers, and therefore one of ordinary skill would not consider less than 10% to be inherently supported. Applicant notes that the specification discloses thickness and lengths of values such that it would be possible to pick and choose a length and a thickness within the taught range that results in a ratio of less than 10%. However, as this would contradict the teachings of paragraph [0046], it is not apparent that the claimed ratio was envisioned by Applicant. Thereby the claim does not appear to have support in the specification as filed and appears to constitute new matter.
Claim 21 recites that the heat resistant fibers comprise “at least 80 wt% of the heat resistant fibers, relative to total heat resistant fiber weight.” Applicant points to paragraph [0097] of the specification for support for the limitation. This paragraph teaches a single example wherein heat resistant fibers are blended with binder fibers at a mass ratio of 80/20. As an initial matter, Examiner notes that a single point is not sufficient support for the entire claimed range. Additionally, the example cited is a Comparative Example which is later taught to have low flexural stress and tensile strength, and does not appear to represent the inventive product. Finally, Examiner notes that the Example teaches an assembly wherein the heat resistant fibers are present at a ratio of 80% relative to the total mass of the assembly, whereas what is claimed is that the heat resistant fibers are present at a weight of 80% relative to the total heat resistant fiber weight. Therefore, the claim limitation does not appear to have support in the specification as filed and appears to constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation that heat resistant fiber assembly comprises heat resistant fibers which are mainly at least one selected from a list of specific polymers. This renders the claim indefinite because it is unclear what constitutes “mainly.” One interpretation is that “mainly” could mean a majority. Another is that “mainly” could mean a plurality but require a majority. Additionally, the term “mainly” could be interpreted to be “an amount sufficient to provide the claimed heat resistance.” Furthermore, it is unclear whether the term “mainly” is mean to refer to the composition of each fiber individually (i.e. in bicomponent or multicomponent fibers) or the collection of heat resistant fibers. One interpretation is that each fiber could be a copolymer “mainly” formed from one of the claimed constituents. Another interpretation is the collection of fibers can contain fibers of compositions outside of the polymers claimed, as long as the overall collection of fibers is “mainly” at least one of the polymers claimed.
For examination purposes, the claims are interpreted to encompass any of the above interpretations
Claims 4 – 20 are rejected as being dependent on claim 1.
Claims 4, 10, and 11 refer to “the fiber bonding ratio.” These claims are dependent on claim 1, which teaches both a fiber bonding ratio and a fiber bonding ratio of the middle region. This renders the claim indefinite because it is unclear which fiber bonding ratio is being referred to by these claims or if the limitation is meant to apply to both fiber bonding ratios. 
For examination purposes, the claim is interpreted as reading on either fiber bonding ratio.
Claim 21 recites the limitation that the heat resistant fiber assembly comprises at least 80 wt% heat resistant fibers, relative to total heat resistant fiber weight. This renders the claim indefinite because it is unclear how the heat resistant fibers could represent less than 100% of the total heat resistant fiber weight.
For examination purposes, the claim is interpreted as requiring the weight of the heat resistant fibers relative to either the heat resistant fiber or the heat resistant fiber assembly weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 18 and 20 - 22  are rejected under 35 U.S.C. 103 as being unpatentable over Weinrotter (US5486412A) in view of Kimura (US20090130939).
As per claims 1, 4, 6 – 11, 21 and 22 Weinrotter teaches:
A heat resistant fiber assembly comprising heat resistant fibers, where the heat resistant fibers consist of at least one selected from a group consisting of… polyimide fibers… (Abstract: “The present disclosure describes flame-retardant, high temperature resistant polyimide fibers, nonwovens made from said fibers.” As per claim 1, since Weinrotter only teaches polyimide fibers, the heat resistant fibers are interpreted as being “mainly” polyimide as claimed. As per claim 21, the weight of the heat resistant fibers will naturally be 100 wt% relative to total heat resistant fiber weight.)
Wherein the heat resistant fibers are bonded together and the heat resistant fibers have a glass transition temperature of 200°C or more (Abstract: “A composite of such fibers is heated to a temperature in the glass transition range of the fiber, i.e. between 280 – 350°C. This heat treatment develops… the formation of cohesive bonds”.)
Wherein the heat resistant fibers have a single fiber fineness in a range of from 1.7 to 15.0 dtex (Table 1 teaches Example fibers with deniers between 2.3 and 6.2 dtex.)  
Weinrotter teaches that the nonwoven fabric is heated and the heat treatment causes the individual fibers to form cohesive bonds (Abstract). Weinrotter does not teach:
Wherein the heat resistant fibers have a fiber bonding ratio in a range of 40 – 65% and a middle region when the cross section is divided into three equal regions has a fiber bonding ratio of 10 – 85% and the fiber bonding ratio has a uniformity of 10% or less
Kimura teaches thermally adhesive fibers in an aggregate nonwoven structure (Abstract) which is suitable for use in applications requiring thermal insulation ([0108]), which is the same use as set forth in Weinrotter (Abstract). Kimura teaches that uniformly bonding the fibers across the cross section at a specific fiber bonding ratio provides a nonwoven structure with high bending stress that is light and low density ([0023]). Kimura further teaches:
Wherein the heat resistant fibers have a fiber bonding ratio of 40 – 65% and a middle region when the cross section is divided into three equal regions has a fiber bonding ratio of 10 – 85% and the fiber bonding ratio has a uniformity of 10% or less ([0070 – 0072]: “The thermal adhesive fibers under moisture are melted to bond the fibers constituting the fiber aggregate nonwoven structure, and the bonded fiber ratio is not more than 85% (e.g. about 1 to 85%)… It is preferably that the bonded fiber ratio in each of three areas in the cross section of the shaped product be within the above-mentioned range… In addition, the difference between the maximum and minimum of bonded fiber ratios in each of the three areas is not more than 20%.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermally fuse the fibers of Weinrotter in an amount and uniformity claimed as taught by Kimura. One of ordinary skill would have been motivated to make this modification because Kimura teaches that by uniformly bonding the fibers across the cross section in the fiber bonding ratio amount claimed, the nonwoven structure has high bending stress that is light and a low density ([0023]). 
As per claim 5, Weinrotter teaches:
Wherein the heat resistant fiber assembly has an apparent density in a range of from 0.03 – 0.7 g/cm3 (In Column 3, Lines 52 – 53, Weinrotter teaches that the maximum density of the molded articles are 1.20 g/cc. Weinrotter also teaches a specific example of the inventive nonwoven fabric with a density of 0.4 g/cc (Column 4, Lines 31 – 33).)
As per claim 12, Weinrotter teaches:
Wherein the heat resistant fibers have a mean fiber length in a range of from 10 to 100 mm (Weinrotter teaches an example fabric of the invention where the fibers have a staple length of 60 mm in Column 6, Lines 28 – 30.)
As per claims 13 and 14, Weinrotter teaches:
Wherein the heat resistant fiber assembly has a thickness in a range of from 2 to 50 mm (Weinrotter teaches several example fabrics of the invention with thicknesses of 2.5 mm (Column 4, Lines 21 – 22), 9 mm (Column 5, Lines 55 – 57), and 12 mm (Column 6, Lines 35 – 38).)
As per claims 15 – 17, the prior art combination is silent with respect to the properties of flexural stress and tensile strength. However, as the prior art combination teaches a heat resistant fiber assembly with the glass transition temperature and bonding level claimed, the properties of flexural stress and tensile strength are considered to naturally flow from the invention of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. 
As per claim 18, assuming the staple fiber lengths of 60 mm as taught by Weinrotter in the Example (Column 6, Lines 28 – 30), and some of the suitable thicknesses taught by Weinrotter (2.5 mm in Column 4, Lines 21 – 22 and 1 mm in Column 4, Lines 31 – 33), ratios of the thickness of the fiber assembly to the fiber length can be calculated to be less than 10% as claimed.
As per claim 20, as the fiber assembly of Weinrotter does not require polyetherimide fibers, therefore it is interpreted as meeting the claimed limitations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weinrotter (US5486412A) in view of Kimura (US20090130939). as applied to claims 1, 4 – 18 and 20 - 22 above, and further in view of Jones (US20120273299A1).
The prior art combination teaches highly stable nonwoven fabrics with temperature resistance that are useful in the automotive industries (Weinrotter, Column 2, Lines 11 – 16). The prior art combination teaches that these nonwovens are made of polyimide fibers (Weinrotter, Abstract).
The prior art combination does not teach:
Wherein the heat resistant fibers are semi-aromatic polyamide fibers that comprise, in polymerized form, aliphatic diamine and at least 60 mol% of aromatic dicarboxylic acid
Jones teaches a thermally insulating nonwoven fabric for a muffler (Abstract) especially those in automobiles and trucks ([0140]). Jones teaches that suitable materials for these nonwoven fabrics include polyimides and polyamides ([0054]). Among the polyamides, Jones teaches that preferred polyamides comprise 50 to 95 mole percent aromatic dicarboxylic acids and 5 to 50 mole percent aliphatic repeat units selected from aliphatic diamines ([0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyimide fibers of the prior art combination for the semi-aromatic fibers with the claimed aliphatic diamine and aromatic dicarboxylic acid amounts because Jones teaches that polyimide fibers and polyamide fibers are known to be functionally equivalent and predictably suitable for use in nonwoven fabrics with thermal resistance. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 

Response to Amendments
Applicant’s amendments to the claims, filed February 25, 2022, caused the withdrawal of the rejection of claims 1 and 4 – 17 under 35 U.S.C. 103 as unpatentable over Yukie in view of Kimura as set forth in the office action filed October 26, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 – 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789